      Case 1:20-cr-00608-DLC Document 20 Filed 03/02/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :             20cr608 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 AQUILINO TORRES,                        :
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On March 1, the Court notified the parties that the Clerk’s

Office had assigned this case for trial on May 12, instead of

the requested date of June 21.     As the parties have been

advised, the scheduling of trials to be held in the reconfigured

courtrooms available for trials during the pandemic is a complex

task that requires the Clerk’s Office to manage the requests of

all parties that need access to juries and courtrooms during the

pandemic.   Under our district’s plan, priority is given to

incarcerated defendants.    Torres has been incarcerated since

November 2, 2020.

     On March 2, defense counsel indicated that she is

unavailable for trial on May 12 because she will be engaged in

another trial on that date, U.S. v. Chandler.        The Torres trial

is the only trial scheduled to select a jury on that date in

Foley Square; the Chandler case will only proceed to trial on

that date if the Torres trial does not.       In any event, Ms. Brown
         Case 1:20-cr-00608-DLC Document 20 Filed 03/02/21 Page 2 of 2



is sole counsel for Torres and Chandler is represented by

another attorney with the Federal Defenders Office.            It was only

this morning that Ms. Brown filed her appearance as additional

counsel of record in Chandler.

     Defense counsel also indicates that the defendant will not

be prepared for trial before June because of unspecified COVID-

related delays.      It is hereby

     ORDERED that defense counsel shall promptly prepare for

trial and seek the assistance of the Government if necessary to

obtain more access to her client.

     IT IS FURTHER ORDERED that a conference will be held on

March 17, 2021 at 11:00 AM to address these issues.            Defense

counsel will advise the Court by March 5 at noon whether the

defendant wishes to appear in court at that conference or

prefers to attend remotely, whether through a CourtCall

conference, or if that is not reasonably available, through a

telephone conference.

      SO ORDERED.

Dated:      New York, New York
            March 2, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
